Citation Nr: 0001833	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a rating decision in March 1956, which denied 
entitlement to service connection for a left knee disability, 
involved clear and unmistakable error (CUE).  

2.  Entitlement to an effective date earlier than April 20, 
1992, for a grant of service connection for traumatic 
arthritis of the left knee.  

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Milton G. Kimpson, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to 
November 1955.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in February 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  By a decision of April 7, 1997, the Board denied 
the veteran's claims.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which vacated the Board's April 7, 1997, 
decision and remanded the case to the Board for further 
development of the evidence and readjudication.  [citation redacted]



REMAND

At a personal hearing in November 1995, the veteran testified 
that there had been an increase in the severity of his 
service-connected left knee disorder since a VA examination 
in 1993.  Therefore, VA had an affirmative duty to arrange 
for another medical examination in order to ascertain the 
current degree of severity of the veteran's left knee 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  This case will be remanded to the RO so that the 
veteran may be permitted to undergo a comprehensive 
examination of his left knee, which should be performed in 
light of the Court's decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the Court noted that 38 C.F.R. § 4.40 
specifically refers to disability due to the lack of normal 
coordination and endurance, provides for a rating to be based 
on functional loss due to pain, and stated that a part which 
becomes painful on use must be regarded as seriously 
disabled.  The Court stated that it is essential that a 
rating examination adequately portray functional loss.  
DeLuca, 8 Vet. App. at 205-6.  In addition, 38 C.F.R. § 4.45 
provides that, in rating joint disabilities, inquiry will be 
directed to weakened movement, excess fatigability, 
incoordination, and pain on movement, in addition to 
limitation of motion.  Where evidence establishes pain on 
use, 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  DeLuca, 8 Vet. App. 
at 206.  Therefore, at a new VA examination, the examiner 
should address whether the veteran experiences pain on motion 
and, if so, the extent to which such pain through such range 
of motion is equivalent to loss of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca, 8 Vet. App. at 206 
(loss of range of motion should be portrayed in terms of the 
additional range of motion loss due to pain on use or during 
flare-ups).  

In addition, consideration should be given to the issue of 
whether separate ratings for arthritis of the left knee and 
instability of the left knee, if found, are appropriate.  See 
VAOPGCPREC 23-97 (1997), VAOPGCPREC 9-98 (1998).  

Under the circumstances, this case is REMANDED to the RO for 
the following:  

The RO should arrange for the veteran to 
undergo an examination by a specialist in 
orthopedics.  It is imperative that the 
examiner review a copy of this REMAND and 
the veteran's medical records in his 
claims file.  The examiner should 
determine the current nature and extent 
of the veteran's left knee disorder.  All 
indicated diagnostic studies should be 
performed.  In accordance with DeLuca, 
the orthopedic examination report should 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any additional 
limitation of motion.  If the veteran 
describes flare-ups of pain, the 
orthopedic examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during the flare-ups and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature of 
any additional disability during a flare-
up, that fact should be stated.  The 
examination report should be typed.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim of 
entitlement to increased evaluation for traumatic arthritis 
of the left knee may now be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
provided with an appropriate supplemental statement of the 
case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to comply with the Court's order and to obtain 
clarifying medical information.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  Appellate review of the CUE and earlier effective 
date issues is deferred, pending completion of this REMAND.  
No action is required of the veteran until he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	R. F. Williams
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




